Silverman, J. (dissenting in part).
I would vacate the provision as to arrears of support in toto, both as a judgment and as a charge against the husband’s share of property to be sold in the future.
Both husband and wife had an obligation to support the children. To the extent that the husband did not perform his obligation, the husband’s assets presumably increased and the wife’s decreased. But this increase or decrease coming after the marriage is in principle an increase or decrease of the marital property, which thus becomes subject to equitable distribution. When equitable distribution of the marital property is directed, it takes into account the husband’s increased assets and the wife’s decreased assets, and the “equitable distribution” of the marital property is based on the total marital property.
Conversely, if the husband had paid the child support, his assets would have decreased and the wife’s increased, though the sum of the marital property would be the same, and in that situation, it could not be argued that the wife is entitled to the arrears again. By giving the wife both equitable distribution and the credit for arrears, the wife gets more than she would have had if the husband had paid the child support currently; she gets the arrears once as a share of equitable distribution and again as a charge against the husband’s equitable distribution. Thus, a decree of equitable distribution of the marital property should really wash out claims for arrears of support.
Carro, J. P., Lynch and Milonas, JJ., concur with Fein, J.; Silverman, J., dissents in part in an opinion.
Judgment, Supreme Court, Bronx County, entered on April 27, 1983, modified, on the law and the facts, to the extent of striking the fifth, sixth, eighth, eleventh and thirteenth decretal paragraphs and modifying the tenth decretal paragraph, and adding provisions awarding the *93husband exclusive title to all of the property in Italy, awarding the wife exclusive title to The Bronx home in her name, awarding the wife and the husband each one-half interest in the value of the six parcels in the United States and Canada, and charging the husband with $9,570 in child support arrears, and the judgment is otherwise affirmed, without costs and without disbursements, and the parties directed to settle an order in conformity herewith.